Mar 16 2016, 8:37 am




ATTORNEY FOR APPELLANT                                    ATTORNEY FOR APPELLEE
Jeffrey P. Smith                                          P. Adam Davis
Hawk, Haynie, Kammeyer                                    Davis & Sarbinoff, LLC
& Smith, LLP                                              Indianapolis, Indiana
Fort Wayne, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Edward P. Kramer,                                         March 16, 2016
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          29A04-1508-PL-1089
        v.                                                Appeal from the Hamilton Circuit
                                                          Court
Focus Realty Group, LLC,                                  The Honorable Paul A. Felix,
successor in interest to AES                              Judge
Restaurants, LLC,                                         Trial Court Cause No.
Appellee-Plaintiff                                        29C01-1302-PL-1639




Baker, Judge.




Court of Appeals of Indiana | Opinion 29A04-1508-PL-1089 | March 16, 2016                 Page 1 of 11
[1]   Over two decades ago, our Supreme Court held that attorneys are entitled to

      rely upon the representations of other attorneys. Fire Ins. Exch. v. Bell by Bell,

      643 N.E.2d 310 (Ind. 1994). Today, we reiterate that principle and affirm the

      decision of the trial court.


[2]   Edward Kramer appeals the trial court’s award of summary judgment, which

      found him liable to Focus Realty Group, LLC (“Focus”), for breach of

      contract. Focus was contractually entitled to purchase a parcel of real estate for

      a certain price, which was to be calculated by adding a percentage of the then

      current annual net lease of one of the buildings to a base amount. When

      Focus’s attorney asked for the current monthly lease so that he could calculate

      the price, Kramer’s attorney responded with a figure $400 higher than the lease

      actually was. This resulted in a $40,000 increase over the correct purchase

      price. We find that Focus was entitled to rely upon the representations of

      Kramer’s attorney, and that Focus was entitled to mitigate its damages by going

      forward with the contract and suing for damages later.


                                                      Facts
[3]   In November 2009, AES Restaurants, LLC (“AES”), Kramer, and Millie One,

      Inc., entered into a contract (“the 2009 Agreement”) regarding some real estate

      located in Bluffton, Wells County. Under the 2009 Agreement, Kramer and

      Millie One agreed to sell an Arby’s to AES and to lease the premises of the

      restaurant to AES. The 2009 Agreement also granted AES an option to

      purchase (“the Option”); AES could exercise the Option to purchase the entire


      Court of Appeals of Indiana | Opinion 29A04-1508-PL-1089 | March 16, 2016   Page 2 of 11
      parcel of real estate on which the restaurant was located. The parcel included

      two buildings: in addition to the restaurant, there was a building on the south

      side of the parcel. The parties agreed that if AES exercised the Option, “[t]he

      purchase price . . . shall be $400,000.00 plus twelve percent (12%) of the then

      current annual net lease of the South Building.” Appellant’s App. p. 91.


[4]   On April 30, 2012, AES’s successor in interest, Focus, notified Kramer of its

      intent to exercise the Option. Focus’s attorney, Adam Davis, mentioned the

      $400,000 base of the purchase price, and then made the following request:

      “please provide me with the current lease for the South Building so that I may

      determine the remainder of the purchase price.” Id. at 18.


[5]   Kramer’s attorney, W. Randall Kammeyer, responded by saying that “there are

      some major open items that need to be resolved before we proceed forward.”

      Id. at 21. First, Kammeyer alleged that the current occupant of the restaurant

      was not paying enough taxes. He then wrote, “the rental value is now $1,600.00

      a month which equates to $19,200.00 annually. . . . Therefore, the purchase

      price should be $560,000, not the $400,000 that is in the Agreement.” Id.

      (emphasis added).


[6]   Davis responded that he thought the taxes were irrelevant to the formula for the

      purchase price. Kammeyer told him that the taxes would affect the net value of




      Court of Appeals of Indiana | Opinion 29A04-1508-PL-1089 | March 16, 2016   Page 3 of 11
      the rent, and then raised the purchase price to $575,000. 1 When Davis asked

      why the purchase price was increased by $15,000 from the previous email,

      Kammeyer responded by saying the purchase price was now $580,000,

      explaining the newest $5,000 increase was owing to a release of legal claims.

      Davis responded that a $5,000 increase over the first $560,000 purchase price

      would only be $565,000. Eventually, the parties set the purchase price at

      $564,500.


[7]   The parties signed a purchase agreement (“the Bluffton Purchase Agreement”)

      on July 13, 2012. The Bluffton Purchase Agreement provided that Focus

      would have one month to conduct due diligence, and that closing would occur

      roughly one month after that.


[8]   On September 10, 2012, two days before the parties were set to close,

      Kammeyer emailed Davis regarding the rent being paid by the tenant in the

      South Building. The email mentioned the fact that the then current lease was

      only $1,200, a significantly lower figure than the $1,600 the parties had been

      using for calculations. Davis requested a copy of the then current lease and

      confirmed that the South Building was being rented for $1,200.


[9]   This set off a flurry of emails. Davis realized that, despite the fact that the

      Option had contractually set the purchase price according to a percentage of




      1
        We are not sure how taxes could increase the “net value” of a lease; any tax could only decrease what the
      landlord would net from rental payments. We are assuming, of course, that Bluffton and Wells County do
      not impose a negative tax rate on property owners.

      Court of Appeals of Indiana | Opinion 29A04-1508-PL-1089 | March 16, 2016                        Page 4 of 11
       “the then current annual net lease,” Kammeyer had instead responded with his

       own estimate of “the rental value.” Kammeyer said he arrived at a “rental

       value” of $1,600 because he believed he could potentially rent out more space

       in the South Building.


[10]   Davis strenuously objected, arguing that the purchase price should only be

       $520,000. Davis and Focus were not arguing from a position of strength,

       however: they had lined up a large financing deal with third parties that

       depended on closing according to schedule. Accordingly, Kramer refused to

       reduce the purchase price and stated that if closing did not happen that day, it

       would not happen at all. Focus decided to close the deal, but made its

       displeasure known:

               As such, I am faced with a predicament: To Close or Not to
               Close. If we close, it is possible that we will run the risk of being
               able to recover later, but the benefits would be that we mitigate
               damages. Specifically, if we don’t close, both of you would be
               liable for a great deal more than $40K AND a lot of damage
               would be suffered by parties other than just my client.


       Appellant’s App. p. 223.


[11]   To exacerbate this dilemma, Kramer placed an integration clause into the

       closing documents, and also showed up to the closing with a Release Form that

       purported to release him from any claims. Kramer refused to close unless

       Focus signed those documents. The deal closed on September 13, 2012, for the

       price of $564,500.


       Court of Appeals of Indiana | Opinion 29A04-1508-PL-1089 | March 16, 2016       Page 5 of 11
[12]   On February 19, 2013, Focus filed a lawsuit alleging a breach of contract and

       fraud, seeking to recover the $40,000 overage. Focus moved for summary

       judgment, and Kramer responded with a cross-motion for summary judgment.

       Following a hearing, the trial court granted summary judgment to Focus on its

       breach of contract claim, but denied summary judgment on its fraud claim.

       After Focus’s petition for damages and Kramer’s response, the trial court

       awarded $40,000 plus prejudgment interest to Focus. Kramer now appeals.


                                     Discussion and Decision
                                             I. The Contract
[13]   Kramer has two arguments as to why the trial court erred. First, he argues that

       the parol evidence rule should have prohibited the trial court from considering

       the Option contract. Second, he argues in the alternative that the formula to

       determine the purchase price was ambiguous, and that whether Kammeyer’s

       interpretation of the formula was reasonable constituted a material question of

       fact, rendering summary judgment inappropriate.


[14]   When reviewing a trial court’s ruling on summary judgment, we stand in the

       shoes of the trial court, applying the same standards in deciding whether to

       affirm or reverse. AutoXchange.com, Inc. v. Dreyer and Reinbold, Inc., 816 N.E.2d

       40, 47 (Ind. Ct. App. 2004). Therefore, we look to whether there are genuine

       issues of material fact and whether the moving party is entitled to judgment as a

       matter of law. Ind. Trial Rule 56(C). When faced with cross-motions for

       summary judgment, we consider each motion separately to determine whether

       Court of Appeals of Indiana | Opinion 29A04-1508-PL-1089 | March 16, 2016   Page 6 of 11
       the moving party is entitled to judgment as a matter of law. Ind. Farmers Mut.

       Ins. Group v. Blaskie, 727 N.E.2d 13, 15 (Ind. Ct. App. 2000). Generally, the

       construction of a written contract is a question of law for which summary

       judgment is particularly appropriate. Trustees of Ind. Univ. v. Cohen, 910 N.E.2d

       251, 257 (Ind. Ct. App. 2009).


[15]   Initially, we must digress to discuss the parties’ calculation of the purchase price

       pursuant to the Option. The formula set out by the Option is “$400,000.00 plus

       twelve percent (12%) of the then current annual net lease of the South

       Building.” Kramer renders this numerically as follows: 400,000 + [ (1,600 * 12)

       / .12 ] = 560,000. Appellee’s Br. p. 10. But to arrive at twelve percent of the

       annual lease, one should multiply by .12, not divide by .12. Dividing by .12 is

       equivalent to using 833.3% of the annual net lease, rather than 12%. It appears

       that Kramer substituted a different formula to calculate the asset value, one

       which assumed a “capitalization rate” of .12: [Asset Price] = [Annual Net

       Income / Capitalization Rate]. This result was then added to $400,000.

       Although this capitalization rate formula is commonly used to value real estate

       transactions, it was not actually called for in the Option.


[16]   Focus has apparently consented to use the formula that divides by .12 rather

       than the formula they were entitled to use by the Option, which would multiply

       by .12. Focus only argues that the 1,600 should be 1,200. A correct rendering

       of the formula, as stated literally in the Option, would be as follows: 400,000 +

       [ (1,200 * 12) * .12 ] = 401,728. But since both parties have agreed to substitute



       Court of Appeals of Indiana | Opinion 29A04-1508-PL-1089 | March 16, 2016   Page 7 of 11
       the “capitalization rate” approach for what is actually written in the Option, we

       will treat the “capitalization rate” calculation as the correct one.


[17]   We turn to Kramer’s first argument. He is correct to note that, in general,

       where the parties to an agreement have reduced the agreement to a written

       document and have included an integration clause that the written document

       embodies the complete agreement between the parties, the parol evidence rule

       prohibits courts from considering parol or extrinsic evidence for the purpose of

       varying or adding to the terms of the written contract. Krieg v. Hieber, 802

       N.E.2d 938, 943 (Ind. Ct. App. 2004). But parol evidence may be considered if

       it is not being offered to vary the terms of the written contract, and to show that

       fraud, intentional misrepresentation, or mistake entered into the formation of a

       contract. Id. In addition, parol evidence may be used to shed light upon the

       circumstances under which the parties entered into the written contract. Id.


[18]   We believe, at the very least, that the Option contract was properly before the

       trial court to shed light upon the circumstances under which the parties entered

       into the contract. The trial court was certainly not required to ignore the

       following facts:


            the parties entered into a binding option contract under which Focus
             could purchase the parcel;
            the purchase price depended on the “then current annual net lease,”
             appellant’s app. p. 91;
            Davis asked Kammeyer for a copy of the then current lease;
            instead of providing a copy of the lease, Kammeyer represented the
             South Building as having a “rental value” of $1,600;


       Court of Appeals of Indiana | Opinion 29A04-1508-PL-1089 | March 16, 2016   Page 8 of 11
            Kammeyer then used this “rental value” in place of the “then current
             annual net lease” to calculate the purchase price, which he represented as
             $560,000;
            Kammeyer allowed Focus to arrange complex financing around the deal
             without informing it of the current lease price;
            Kammeyer only disclosed the true current lease value a mere two days
             before Focus had to close the deal, at which time it was too late for
             Focus to back out without incurring significant damages.

       Kramer’s argument—that the trial court was required to look past the tactics he

       used to negotiate this deal—is simply unavailing.


[19]   As to Kramer’s second argument, we do not agree that the terms of the Option

       contract created an issue of fact; indeed, we find the terms to be completely

       unambiguous. Kramer directs our attention to the words, “then current annual

       net lease.” He argues that the emails going back and forth regarding the final

       price demonstrates that the parties disagreed over the meaning of that term.

       But terms of a contract are not ambiguous merely because controversy exists

       between the parties, each favoring an interpretation contrary to the other’s.

       Anderson v. State Farm Mut. Auto. Ins. Co., 471 N.E.2d 1170, 1172 (Ind. Ct. App.

       1984). Our inquiry instead is whether reasonably intelligent people would

       honestly differ as to the term’s meaning. Id.


[20]   In this case, reasonably intelligent people could not honestly differ. The phrase

       “then current annual net lease” clearly refers to the lease then in place—it

       certainly could not be construed to mean the rental value that could

       hypothetically be obtained if different or additional tenants were leasing the

       building. Additional leases that do not yet exist are the exact opposite of “then

       Court of Appeals of Indiana | Opinion 29A04-1508-PL-1089 | March 16, 2016   Page 9 of 11
       current” leases. Kramer is attempting to invent an ambiguity where there is

       none.


[21]   Pursuant to the Option, Kramer was contractually obligated to sell the property

       to Focus for a certain price; instead, he sold the property to Focus for $40,000

       more than that price. It is entirely appropriate that he return that windfall, with

       interest.


                                        II. Attorney Conduct
[22]   Finally, we would like to say a few words about the attorneys’ conduct in this

       case. A strong argument can be made that Davis should have demanded a copy

       of the current lease from the outset of negotiations, rather than accept the

       $1,600 figure provided by Kammeyer. Davis then would have known that he

       was entitled to the $520,000 purchase price, and if Kammeyer had tried to

       negotiate a higher price, Davis could, as a last resort, sue for specific

       performance on the Option.


[23]   But we do not believe that Davis was required to take this course of action. As

       our Supreme Court has explained, “[t]he reliability and trustworthiness of

       attorney representations constitute an important component of the efficient

       administration of justice. A lawyer’s representations have long been accorded a

       particular expectation of honesty and trustworthiness.” Bell, 643 N.E.2d at 312.

       In that case, the Court rejected the argument that an attorney “had no right to

       rely on the representations he claims because he had the means to ascertain

       relevant facts, was in an adverse position, was educated, sophisticated, and not

       Court of Appeals of Indiana | Opinion 29A04-1508-PL-1089 | March 16, 2016   Page 10 of 11
       involved in any dominant-subordinate relationship.” Id. at 313. Instead, it

       “decline[d] to require attorneys to burden unnecessarily the courts and litigation

       process with discovery to verify the truthfulness of material representations

       made by opposing counsel,” and held, as a matter of law, that attorneys are

       entitled to rely upon the representations of other attorneys. Id.


[24]   Given that Davis was entitled to rely upon the inaccurate information about the

       current net lease, we believe that he was entitled to choose between two courses

       of action upon finding out the true figure. He could have stopped the deal,

       cancelled the Bluffton Purchase Agreement, and sued for specific performance

       on the Option. But, as he recognized, this would have entailed significant

       costs. He instead chose the other course of action: he mitigated his damages by

       going through with the deal, and sued to collect the overage afterwards. We

       cannot fault him for choosing the course of action that he did.


[25]   The judgment of the trial court is affirmed.


       Bradford, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Opinion 29A04-1508-PL-1089 | March 16, 2016   Page 11 of 11